February 3, 1954     Opini4n.&~3,,affirmed
                                                          &~s&i&c


Hon. R. H. Dent          Opinion No. S-121
County Attorney
Sabine County           Re: Reconsideration of Opinion
Hemphill, Texas             V-93 relative to distrib,u-
                            tion of national forest
                            receipts among th,eschool
Dear Mr. Dent:              districts of the county.
          You have asked us to reconsider Attorney
General's Opinion V-93 (1947) which construes Article
2351b-4, Vernon's Civil Statutes. That article pro-
vides:
          "Whereas Congress has heretofore passed a
    law which provides that thereafter twenty-five
    per cent,um(25%) of all moneys received during
    any,fiscal year from each national forest shall
    be paid at the end thereof by the Secretary
    of the Treasury to the State or Territory in
    which said forest is situated to be expended
    as the State or Territorial Legislature may
    prescribe for the benefit of the public schools
    and the public roads of the county or counties
    in which the national forest Is situated, and
    whereas the Legislature of the State of Texas
    has not prescribed any method for prorating
    said funds, now, therefore, be it enacted
    that the Commissioners Courts of the counties
    in Texas in which such national forests are
    sit,uatedare hereby authorized to prorate all
    such funds rec~eivedand to be received from
    the Federal Government for timber and all
    other income derived from such lands as fol-
    lows:
          "Fifty per cent (50%) of such money re-
     ceived shall be allocated to the school dis-
     tricts in proportion to the area in said
     district, and fifty per cent (50$) of same to
                                                             .-


Hon. R. H. Dent, page 2 (S-121)


    the county for the benefit of the public
    roads in said county. Provided the Com-
    missioners Court may transfer the fifty
    per cent (50%) received by said Court to
    the school districts."
          It is the obvious intention of the Congress
and the Legislature to provide the funds above described
in lieu of the taxes lost to the counties and school dis-
tricts in which tax-exempt Federal Government forest
lands are located.
          Forest lands owned by the Federal Government
are exempt from the tax levies of the counties and school
districts embracing such lands. The funds provided above
by the Congress and the Legislakre obviously are intended
to recoup the counties and school districts in part for
the taxable values deprived them by the exemption. Att'y
Gen. Op. V-543 (1948). In the same manner that the funds
are prorated only to the counties in which s,uchnational
forests are situated, so also was it intended to be pro-
rated only to the school districts in which s,uchnational
forests are situated. The fifty'per cent of such money
allocated to the~school districtq should be prorated to
each district in the proportion that the forest area in
the district bears to the total forest area within the
county. Consequently, a school district which has no
national forest land within its boundaries is not entitled
to participate in the funds appropriated by Congress for
payment to school districts losing tax money on exempt
land. Since Attorney General's Opinion V-93 (1947) is
in conflict with the holding herein, it is expressly
overr,uled.

                       SUMMARY

         National forest receipts received by ,a
    county sunderArticle 2351b-4, V.C.S., for
    p,ublicschool purposes, should be prorated
    and transferred to the school districts
    within the co.untyin proportion to 'the
      I
,:’


          Hon. R. H. Dent, page 3 (S-121)


              national forest area in each district in
              relation to the total national forest area
              within the county. Attorney General's Opin-
              ion V-93 (1947) is overruled.
                                       Yours very truly,
          APPROVED:                    JORNBEN SREPPERD
                                       Attorney General
          J. C. Davis, Jr.
          County Affairs Division
                                       BY
          W. V. Geppert                     Billy E. Lee
          Reviewer                               Assistant
          Robert S. Trotti
          First Assistant
          John Ben Shepperd
          Attorney General
          BEL:am